Citation Nr: 0513292	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Whether new and material evidence has been received 
sufficient to reopen a claim of direct service connection for 
Crohn's disease.

2.  Entitlement to service connection for Crohn's Disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) secondary to service-connected PTSD.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) secondary to service-connected PTSD.

5.  Entitlement to an increased (compensable) initial 
evaluation for a skin disability of the upper extremities.

6.  Entitlement to an effective date earlier than October 26, 
2001, for the award of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from July 1967 to May 1970.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of 
April 2003, October 2003, and March 2004 rating decisions 
issued by the Lincoln, Nebraska Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the appellant's claim for direct service 
connection for Crohn's Disease was originally denied in a 
January 1996 rating decision. The appellant was notified the 
next month and did not appeal.  The January 1996 rating 
decision, therefore, represents the last final action on the 
merits of the direct service connection claim.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  While the RO denied reopening 
of the appellant's claim of service connection for a stomach 
disorder in a rating decision issued in March 1998, it is 
unclear whether the separate issue of Crohn's disease was 
addressed by that rating decision.  The January 1996 rating 
action therefore represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for Crohn's Disease.

The appellant has appealed the initial zero percent 
(noncompensable) evaluation assigned to the upper extremity 
skin disability when service connection was granted.  The 
appellant is, in effect, asking for a higher (compensable) 
rating effective from the date service connection was granted 
(April 30, 2003).  Consequently, the Board will consider the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In May 2004, the appellant submitted a written statement in 
which he withdrew an appeal of entitlement to an evaluation 
in excess of 10 percent for bilateral tinea pedis with 
onychomycosis.  Therefore, the Board finds that the appeal of 
this increased rating claim has been withdrawn.  38 C.F.R. 
§ 20.204 (2004).

The veteran asserts that a higher rating is warranted for his 
upper extremity skin disability in part because he 
experiences problems with his face and neck.  However, 
service connection has not been granted for such a problem.  
This issue is therefore referred to the RO for appropriate 
action.

(The issue of entitlement to secondary service connection for 
gastroesophageal reflux disease (GERD) and the issue of 
entitlement to an earlier effective date for the award of the 
50 percent evaluation for PTSD disability are addressed in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The RO denied direct service connection for Crohn's 
Disease in a rating decision issued in January 1996; the 
appellant was notified of the denial the next month, but he 
did not appeal.

2.  Additional evidence submitted subsequent to the January 
1996 rating decision is either cumulative or redundant, and 
does not by itself, or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim; and, when considered by itself or 
together with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The appellant's PTSD has likely made worse his Crohn's 
Disease.

4.  The appellant's PTSD has likely made worse his irritable 
bowel syndrome (IBS).

5.  The appellant's skin disability of the upper extremities 
is manifested by subjective complaints of rashes and sores 
that itch and burn constantly and that occur mainly in the 
summertime, but also in the fall and winter, and objective 
clinical findings of no evidence of a rash or sores of left 
hand, left arm, or right arm.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied the 
appellant's claim of service connection for Crohn's Disease 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (1995).

2.  The evidence received subsequent to the January 1996 
rating decision is not new and material, and does not serve 
to reopen the appellant's claim of entitlement to direct 
service connection for Crohn's Disease.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.304 (2004).

3.  The appellant has Crohn's Disease and irritable bowel 
syndrome, aggravation of which is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.303(a), 3.310, and 3.326(a) (2004).

4.  The criteria for an initial compensable evaluation for 
the skin disability of the left arm and hand and right arm 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence

One of the issues for resolution before the Board is whether 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to direct service connection 
for Crohn's Disease.  (In other words, whether new and 
material evidence has been presented on the question of 
whether this disease process can be directly traced to his 
period of military service, as opposed to whether it was 
caused or made worse by another service-connected disability, 
which is a separate issue addressed below.)  Decisions of the 
Board are final, as are unappealed rating actions of the RO.  
38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there 
must be added to the record "new and material evidence."  
38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  A January 1996 rating decision, 
the last time the Crohn's Disease service connection claim 
was finally disallowed on any basis, is final.  This is so 
because the veteran was notified of the denial and he did not 
initiate an appeal within the time period allowed.  38 C.F.R. 
§ 20.302 (1995).  The claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since the January 1996 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment does 
apply in this case as the appellant's claim to reopen was 
filed in February 2003.  The revised regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
define material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its January 
1996 rating decision included the appellant's service medical 
records; a June 1970 VA Form 21-526; the reports of the VA 
medical examinations conducted in July 1970, and August 1995; 
the reports from private medical treatment dated between 1984 
and 1995; and various written statements submitted by the 
appellant.

The service medical records indicate that the appellant was 
treated for hookworm in December 1968; there were no 
gastrointestinal findings on the May 1970 separation 
examination.  The appellant submitted a VA Form 21-526 in 
June 1970; he did not claim Crohn's Disease or any intestinal 
condition other than hookworm.  The appellant underwent a VA 
medical examination in July 1970; he did not complain of any 
gastrointestinal problems.  On physical examination, there 
were no findings relating to the digestive system.

Review of the private medical evidence dated between 1984 and 
1995 reveals that, as of February 1986, the appellant had 
been complaining of right-sided chest pain for a year and a 
half.  Antacids had not helped.  Subsequently, there were 
clinical findings of hiatal hernia and reflux.  In February 
1987, the abdomen was negative.  In February 1994, the 
appellant sought treatment for complaints of abdominal pain; 
it was thought that this was muscular in nature.  In June 
1994, the appellant again complained of abdominal pain; the 
assessment was abdominal wall muscular strain.  In September 
1994, the appellant was admitted to a private hospital for 
right lower quadrant abdominal pain.  He was subsequently 
diagnosed with Crohn's Disease.  

The appellant underwent a VA intestine examination in August 
1995; he complained of pain lasting fours hours twice a week 
in the right lower quadrant.  He also complained of some 
dyspepsia.  The appellant's reported that he was taking 
Pentasa for his Crohn's Disease and that the medication had 
helped.  The examiner rendered diagnoses of dyspepsia, 
probably related to Crohn's; Crohn's Disease, status-post 
small bowel obstruction in 1994; and chronic middle and right 
lower quadrant abdominal pain with acute episodes, probably 
as a result of Crohn's.

The evidence added to the claims file after the January 1996 
rating decision denial includes the appellant's August 1997 
claim for stomach disease due to hookworm; the appellant's 
February 2003 claim for Crohn's Disease; VA outpatient 
medical records dated between February 1999 and February 
2004; the reports of the VA medical examinations and file 
reviews conducted in November 1997, June 2000, March 2003, 
April 2003, and August 2003; the reports from private medical 
treatment dated between 1997 and 2003; and various written 
statements submitted by the appellant and his representative.

A May 1997 written statement from the appellant's private 
gastroenterologist indicates that the appellant had had a 
flare of pain and diarrhea believed to represent regional 
enteritis.  The doctor stated that the appellant had been 
maintained on Pentasa since 1994.  Review of the VA 
outpatient treatment reports indicates that the appellant 
sought treatment for complaints of right heel pain, low back 
pain, right knee pain, shoulder problems, PTSD, right thigh 
numbness, mouth sores, influenza, right ankle pain, left heel 
pain, kidney function, right flank pain, shingles, and upper 
respiratory infection.  The appellant submitted duplicate 
private medical records, as well as duplicate service medical 
records.  Private medical records dated between 1996 and 1999 
indicate that the appellant continued on his Pentasa 
protocol, that he experienced problems with recurrent Crohn's 
Disease in September 1996, and that, in February 1999, he was 
three-and-a-half years from a true Crohn's flare.  Records 
from a private hospital indicate that the appellant was 
treated for cardiac complaints in May 2003.

The appellant underwent a VA intestinal examination in March 
2003; he complained of ongoing abdominal discomfort, as well 
as heartburn and indigestion.  The appellant reported that 
mesalamine brought his Crohn's Disease symptoms under 
immediate control.  He said that he suffered from diarrhea.  
On physical examination, the appellant had hyperactive bowel 
sounds.  He indicated that he experienced discomfort in his 
left lower quadrant and said that his colonoscopy in 2000 was 
within normal limits.  The examiner rendered diagnoses of 
Crohn's Disease, irritable bowel syndrome and GERD.  He 
opined that there was no connection between the appellant's 
in-service hookworm infection and his current Crohn's 
Disease.

The specified basis for 1996 disallowance of the appellant's 
claim for direct service connection for Crohn's Disease was 
that the evidence failed to show that the then existing 
condition was incurred in, or aggravated by service.  Crohn's 
Disease was originally diagnosed in 1994, and the medical 
evidence of record did not provide any competent opinion to 
establish any etiologic link between any incident of service 
and the development of the Crohn's Disease.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  However, the Board also concludes 
that such is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for Crohn's Disease.  Rather it merely 
confirms that the appellant continues to suffer from Crohn's 
Disease without offering any indication of a causal link or 
nexus between any incident of service and the claimed 
condition.  This evidence does not address or contradict the 
reasoning offered in support of the January 1996 RO rating 
decision.  It has no bearing on the issue of direct service 
connection for Crohn's Disease and therefore, is not 
material.  

The Board has considered the appellant's statements that he 
has Crohn's Disease traceable to his military service.  These 
statements are not competent evidence of a diagnosis of any 
gastrointestinal disorder, nor do they establish a nexus 
between any abdominal condition and service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical nexus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite expertise.

The Board finds that the evidence submitted subsequent to the 
January 1996 rating decision does not provide relevant 
information as to the question of whether the appellant 
suffers from Crohn's Disease due to his period of military 
service.  No competent medical opinion supporting any 
etiologic link between the appellant's active service and his 
current Crohn's Disease is in evidence.  As none of the 
evidence added to the record since the RO's January 1996 
rating decision, either by itself or in the context of all 
the evidence, both old and new, is competent medical evidence 
reflecting the existence of a direct etiologic nexus between 
service and any gastrointestinal condition, the Board 
concludes that the evidence of record added since the January 
1996 rating decision does not constitute new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for Crohn's Disease. Therefore, the claim 
is not reopened.

II.  Secondary service connection

Turning to the appellant's claims for secondary service 
connection for Crohn's Disease and IBS, the Board initially 
notes that the appellant has presented his own statements 
regarding the development of the conditions being 
etiologically related to his service-connected PTSD by way of 
aggravation.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the existence, nature and 
extent of any gastrointestinal pathology, or its etiologic 
relationship to a service-connected disability.  
Consequently, his statements are credible concerning his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of aggravation or a nexus between any 
Crohn's Disease or IBS and his service-connected PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease began in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The appellant underwent a VA gastrointestinal examination in 
March 2003; he complained of ongoing abdominal discomfort and 
epigastric discomfort in the form of heartburn and 
indigestion.  He reported current symptoms of diarrhea.  On 
physical examination, the appellant demonstrated hyperactive 
bowel sounds and identified the left lower quadrant as the 
source of his discomfort.  The examiner rendered diagnoses of 
Crohn's Disease, IBS and GERD.  The examiner stated that, in 
a person with a history of Crohn's Disease and IBS, it was 
indeterminable and impossible to dissect out what proportion 
of the symptomatology is attributable to which condition.  
The examiner subsequently opined, in April 2003, that neither 
the IBS nor the Crohn's Disease was aggravated by the PTSD 
disability.

The evidence of record includes an August 2003 VA medical 
opinion that was rendered after review of the appellant's 
treatment records from 2001 to August 2003.  The reviewer 
stated that there were references in the appellant's medical 
record that indicated an association between the appellant's 
PTSD symptoms and his Crohn's Disease.  The reviewer further 
stated that these findings would indicate that over the 
previous three years the veteran's bowel condition was 
aggravated by his PTSD disability to a mild degree.  The 
reviewer opined that when the appellant's PTSD symptoms were 
increased, there was mild increase of the appellant's bowel 
symptoms over his baseline symptoms.  The reviewer stated 
that there was no clinical evidence to support the position 
that PTSD had caused IBS or Crohn's Disease.  The reviewer 
noted that the appellant's bowel condition was aggravated at 
times by an increase in PTSD symptoms and that this is in the 
nature of mild lower quadrant pain.

Notwithstanding the absence of a direct causal relationship, 
there are instances when a non-service-connected disorder may 
be aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen, 
supra.

The evidence of record supports the notion that the 
appellant's service-connected PTSD has chronically made worse 
his Crohn's Disease and IBS.  Although there is evidence, as 
noted above, suggesting that the appellant's gastrointestinal 
pathology cannot be directly attributed to the service-
connected PTSD disability, the evidence equally suggests that 
his Crohn's Disease and IBS are exacerbated or made worse by 
his service-connected PTSD, bringing the evidence at least 
into equipoise.  Consequently, the Board finds, with 
resolution of reasonable doubt in the veteran's favor, that 
the appellant's Crohn's Disease and IBS have been made worse 
by the service-connected PTSD disability; a grant of 
secondary service connection is warranted.  38 C.F.R. 
§ 3.102.  (The degree of impairment for which compensation 
may be paid is not a question now before the Board.  The 
Board's decision is limited to an award of service connection 
based on worsening of the appellant's Crohn's Disease and 
IBS.)

III.  Initial rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the regulations for the evaluation of skin 
disabilities, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) are to be rated as disfigurement of the head, face 
or neck (Diagnostic Code 7800), scars, (Diagnostic Codes, 
7801, 7802, 7803, 7804 or 7805) or dermatitis or eczema 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7820.  The appellant's 
upper extremity skin disability has been rated by the RO 
under Diagnostic Code 7806, dermatitis or eczema.

Dermatitis or eczema of less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and 
where no more than topical therapy was required during the 
past 12-month period will be rated at zero percent.  

Dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period will be rated as 
10 percent disabling.  

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the medical evidence of record reveals that the 
only mention of any skin lesion of the appellant's upper 
extremities was made in a VA outpatient clinic note dated in 
May 2003; the appellant wanted his right posterior forearm 
checked.  Examination revealed a dime-sized area that was 
lighter in color that the surrounding skin.  There were no 
open areas or pain or edema.  

The appellant subsequently underwent a VA skin examination in 
September 2003.  He complained of rashes on the left forearm, 
including sores.  He said that they only occur in the 
summertime and can last all summer.  He complained of a rash 
and sores that come up on the left forearm.  The appellant 
stated that he used a type of prescription cream that helped.  
He stated that he had not had any right forearm rash for the 
previous six months.  On physical examination, there was no 
right forearm rash or sore.  There were no lesions about the 
arms or the left hand.  There was no evidence of a rash.  No 
disfigurement was noted.  The examiner noted that it would 
appear that the appellant had recurrent contact dermatitis.

The Board finds that the appellant's disability picture for 
his skin disorder does not more nearly approximate a 
compensable evaluation.  The medical evidence of record 
demonstrates that the appellant's upper extremity skin 
disorder has not manifested on at least 5 percent of his 
exposed areas nor has he required systemic therapy to control 
his periodic symptoms.  Currently, he periodically uses a 
topical medication, which apparently is effective.  Further, 
the appellant's skin disorder does not manifest any of the 
characteristics of disfigurement.

The appellant has indicated that he should be rated as more 
than zero percent disabled for his upper extremity skin 
disability due to his symptomatology.  The appellant's 
representative has argued that the appellant's symptoms 
approximate a compensable evaluation.  However, the appellant 
and his representative, as laypersons, are not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The VA 
medical examination reports indicate no findings of upper 
extremity skin pathology.  These clinical assessments are 
considered persuasive as to the nature and degree of the 
appellant's impairment due to his skin disability since they 
consider the results of diagnostic evaluations.  There was no 
indication in the evidence of record that the appellant has 
experienced any outbreak of his skin disability of the upper 
extremities.  Even by his own admission, it appears that the 
topical medication works and he experiences no outbreaks.  
The Board consequently finds that the preponderance of the 
evidence is against the claim for a higher initial rating.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation for the skin 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected skin disability of the upper extremities has 
presented such an unusual or exceptional disability picture 
at any time as to require an extraschedular consideration 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for skin disability, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his upper 
extremity skin disability and he has not sought other than 
sporadic treatment for this condition.  The appellant has not 
offered any objective evidence of any symptoms due to the 
right and left upper extremity skin disability that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
right and left upper extremity skin disability, the Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability to a degree that would support the assignment of a 
staged rating for this skin disability.  A noncompensable 
rating is warranted from the date service connection was 
granted.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

IV.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
letters sent to the appellant by the RO in September 2003, as 
well as the discussion in the Statements of the Case (SOC) 
and the Supplemental Statement of the Case (SSOC).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
from him and what VA's duty was in obtaining evidence for his 
claims.  The appellant was notified of the information 
necessary to substantiate his claims.  He was also told that 
he needed to ensure that all pertinent evidence was 
submitted.  The RO also sent the appellant Statements of the 
Case (SOC) in July 2003, and February 2004, in which he was 
provided with the text of 38 C.F.R. §§ 3.159, 3.156 and 
4.118, Diagnostic Code 7806 (effective August 2002).  
Therefore, VA has no outstanding duty to inform.  (Although 
all the notifications required by the VCAA were not provided 
until after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded VA medical examinations.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to direct service connection for 
Crohn's Disease, the appeal of this issue is denied.

Secondary service connection for aggravation of the 
appellant's Crohn's Disease is granted.

Secondary service connection for aggravation of the 
appellant's IBS is granted.

A compensable evaluation for a skin disability of the upper 
extremities is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the two issues 
remaining.  Accordingly, further appellate consideration will 
be deferred and this case remanded to the RO for action as 
described below.

The medical evidence of record is insufficient for the Board 
to render a decision on whether the appellant's PTSD has 
aggravated his GERD.  The August 2003 medical opinion only 
addresses the appellant's lower gastrointestinal conditions 
of Crohn's Disease and IBS; there is no substantive 
discussion of whether the upper gastrointestinal disability 
has also been made worse by the increase in PTSD 
symptomatology.  The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

As for the earlier effective date claim, it does not appear 
that the appellant's VA psychiatric treatment records are 
complete for the period from March 1998 onward.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), VA must obtain these 
outstanding VA records, which may well contain significant 
medical findings and conclusions, and which may constitute an 
informal claim prior to October 2001.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) 
(2004).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for PTSD 
from March 1998 to October 2001.  After 
obtaining the appropriate signed 
authorization(s) for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, including, but 
not limited to the VA inpatient and 
outpatient treatment in Omaha and 
Lincoln.  The evidence not already of 
record should be added to the claims 
file.  All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant, and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

2.  Thereafter, the claims file should be 
reviewed by a gastrointestinal specialist 
to determine the onset date, nature, 
etiology, extent and severity of any 
GERD.  Based on a review of the claims 
file, the reviewer should answer all of 
the questions listed below.  (If an 
examination is required to address these 
questions, one should be scheduled.):  
(a)	what symptoms experienced by 
the veteran are caused by GERD?
(b)	based on what is medically 
known about causes or possible 
causes of GERD, is it at least as 
likely as not that any GERD was 
caused by the veteran's PTSD as 
opposed to some other factor or 
factors unaffected by the PTSD?
(c)	 is it at least as likely as 
not that the veteran's PTSD made 
worse, or contributed to, or 
otherwise accelerated his GERD?  
(d)	 if the appellant's PTSD 
disability aggravated or 
contributed to or accelerated the 
GERD or aggravated the GERD, how 
much did it contribute (stated in 
terms of a percentage) as 
compared to the natural progress 
of the disease itself or as 
opposed to other possible 
contributing factors?

3.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

4.  The RO should re-adjudicate the 
claims remaining on appeal.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.  (Adjudication of the 
earlier effective date question should 
include consideration of prior final 
denials of claims for increased ratings, 
such as an October 2000 rating decision.)  
If any benefit sought remains denied, the 
appellant and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


